DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited references do not teach or suggest 
ii. storing at least one response, received via at least one API from at
least one specific data supplier server, as a record in a cache, the record including
a cost, a time period to which the cost applies, and an ID of the specific data
supplier server, and incrementing monitoring data quantifying at least a specific
parameter currently characterizing the at least one data supplier server's
interaction with the split vacation deal server;
iii. after sending at least one individual batch from among said batches:
terminating sending of batches if a predetermined logical combination of at
least the following two stopping criteria a, b, computed by said processor, is met:
a. at least one stopping criterion (aka “saves enough” stopping criterion) is met
by at least one individual numerical value of at least one individual response
from among responses received to said queries, because said at least one
individual numerical value saves enough, compared to at least one default
numerical value, according to said “saves enough” stopping criterion; and
b. at least one stored "avoid data supplier policy-defined limit stopping
criterion reflecting at least one limit defined by a policy for at least one specific aspect of
the at least one data supplier server's interaction with the split vacation deal server has
been reached by monitoring data quantifying at least said specific parameter currently
characterizing the at least one data supplier server's interaction with the split vacation
deal server:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628